Opinion issued July 9, 2009











In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-08-00083-CR
          01-08-00136-CR
____________

DE’ERIC DESHAWN PRATT, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 262nd District Court 
Harris County, Texas
Trial Court Cause Nos. 1112079 and 1112078



 
MEMORANDUM  OPINIONAppellant, De’Eric Deshawn Pratt, pleaded guilty, without an agreed
recommendation as to punishment with the State, to two separate offenses of
aggravated robbery.  Before assessing punishment, the trial court ordered a pre-sentence investigation report and rescheduled the cases for a hearing.  Following a
pre-sentence investigation hearing, the trial court  sentenced appellant to confinement
for 20 years in trial court cause number 1112079 and to confinement for 23 years in
trial court cause number 1112078. The trial court ordered the sentences to run
concurrently.  We affirm.
          Appellant’s counsel on appeal has filed a brief stating that the records  present 
no reversible error, that the appeals are without merit and are frivolous, and that the
appeals must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
          Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel’s brief, we agree that the appeals are frivolous and without merit
and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826–27
(Tex. Crim. App. 2005).  
          We affirm the judgments of the trial court and grant counsel’s motion to
withdraw.
  Attorney Jerome Godinich must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Taft.

Do not publish.  Tex. R. App. P. 47.2(b).